Opinion by
Head, J.,
The appellant was tried with Puretta, the appellant in the appeal at No. 127, April Term, 1920, ante page 463, and was with him convicted and sentenced. The two appeals were argued together on one set of paper-books and the questions involved in both are identical. For the reasons given in the opinion filed in the other case we dismiss the assignments of error in the present appeal.
The judgment is affirmed and the record remitted to the court below and it is ordered that the defendant appear in that court at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas.